department of the treasury internal_revenue_service washington d c covemeh ean es division no third party contacts number release date date date uil legend contact person identification_number telephone number employer_identification_number - a s o l o o o dear this is in response to your request dated date and as supplemented by letters dated date and date for rulings under sec_512 sec_4942 sec_4943 sec_4944 and sec_4945 of the internal_revenue_code the code facts you are exempt under sec_501 of the code and classified as a private_foundation described in sec_509 your articles of incorporation provide that you were formed for general charitable purposes described in sec_501 and in carrying out of these purposes will be making distributions to organizations that qualify as exempt_organizations under sec_501 you were formed by a and his wife b a and b are the only members of your board_of trustees one year after your formation you formed holdings as a wholly-owned limited_liability_company which is treated as a disregarded_entity for tax purposes you are the sole member of holdings with a and b as managers holdings’ operating_agreement provides that it is organized and will be operated exclusively for general charitable purposes described in sec_501 of the code including making distributions to organizations that qualify as exempt_organizations under sec_501 also holdings is limited and restricted from engaging in any other activities which are not carried on for the exclusive benefit of exempt_organizations specifically holdings was formed to acquire approximately ten acres of real_estate in order to construct a school to be operated by a separate unrelated nonprofit corporation as a christian school in providing quality well rounded integrated education on date holdings purchased a parcel of land from an unrelated party holdings plans to spend approximately dollar_figurex to construct a school building with classroom space for approximately students a football field a parking lot and a gymnasium collectively the property has received the funds to purchase the land and would receive future funds for the proposed improvements from you as capital contributions holdings has entered into negotiations with y to have y operate the property as a christian school as part of its existing operation y is an _ has provided classes accredited private evangelical college preparatory school that since from kindergarten through high school you represent that y is an unrelated organization and is exempt under sec_501 of the code you also represent that there are no disqualified persons as defined in sec_4946 that are employed by or otherwise associated with y holdings holdings proposes to lease the property to y for an annual rent of ten dollars dollar_figure no services will be provided in connection with the maintenance of the property during the term of the lease the lease is for an initial term of months with options to renew for successive five year periods with a limit of years total of such five year extensions y has a modified right_of_first_refusal on the sale of the property with an option_price being the fair_market_value of the property the lease agreement contains a number of restrictive covenants concerning use of the property first y must maintain its operation in compliance with holdings’s doctrinal statement as explained below second y’s permissible uses of the property must be exclusively for a christian school and no other use of the property is permitted without the prior written consent of holdings at its sole discretion third y must maintain its tax exempt status fourth y may not sublet or sublease or rent the property or any portion thereof without the prior written consent of holdings in its sole discretion the doctrinal statement encompasses the mission of holdings in educating children in academics with the teachings of the gospel of christ the doctrinal statement does not contain language that limits admitting students or hiring faculty and administrative staff of the school to christians if y cannot fulfill its obligations under the lease another organization exempt under sec_501 of the code and classified as a public charity will be sought out to operate the school you indicated that the property is to be leased rather than sold to y to ensure that use of the property is in compliance with the doctrinal statement and ensure it will be used exclusively for a christian school further you state that it would be cost prohibitive for y to purchase or build the project rulings requested you have requested the following rulings the property will constitute an asset used or held for use directly in carrying out your exempt purposes so that the fair_market_value of the property will be excluded in determining your minimum_investment_return under sec_4942 of the code the amounts you expended through holdings your wholly-owned limited_liability_company and a disregarded_entity for federal_income_tax purposes in acquiring the land and constructing the improvements on the land including the school building football field parking lot and gymnasium which will compose the property will constitute qualifying distributions within the meaning of sec_4942 of the code the property will constitute a program-related_investment within the meaning of sec_4944 of the code such that you will not be subject_to the tax under sec_4944 on investments which jeopardize the carrying out taxpayer’s purposes the property will not constitute excess_business_holdings to you under sec_4943 of the code the charging of rent by holdings as described in the facts presented above will not endanger the classification of the property as property used or held for use directly in carrying out your exempt purposes for purposes of sec_4942 of the code relating to minimum_investment_return sec_4942 relating to qualifying distributions or sec_4944 relating to program-related investments the amounts expended by holdings to acquire and construct the property will not constitute taxable_expenditures under sec_4945 of the code the rents received by holdings will constitute rents_from_real_property within the meaning of sec_512 of the code and therefore will be excluded in determining your unrelated_business_taxable_income law sec_501 of the code provides in part for an exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 or the code describes the term unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business as defined under sec_513 regularly carried on by it less certain deductions computed with the modifications provided in subsection b sec_512 of the code excludes from the computation of unrelated_business_taxable_income all rents_from_real_property sec_1_512_b_-1 of the income_tax regulations regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which -- the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year any amount equal to - the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the minimum_investment_return for any private_foundation for any taxable_year i sec_5 percent of the excess of -- a the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation’s exempt_purpose over b the acquisition_indebtedness with respect to such assets determined under sec_514 without regard to the taxable_year in which the indebtedness was incurred sec_4942 of the code provides that the term qualifying_distribution means - a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period sec_4943 c of the code defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the term business_enterprise does not include - a a functionally_related_business as defined in sec_4942 or b a trade_or_business at least percent of the gross_income of which is derived from passive sources for purposes of subparagraph b gross_income from passive sources includes the items excluded by sec_512 and sec_4944 of the code imposes a tax on a private_foundation that invests any amounts in any manner that jeopardizes the carrying out of any of its exempt purposes sec_4944 of the code provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes _ sec_4945 of the code imposes a tax on each taxable_expenditure as defined in subsection d sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the foundation regulations provides that any payment which constitutes a qualifying_distribution under sec_4942 will not be treated as a taxable_expenditure under sec_4945 sec_53_4942_a_-2 of the foundation and similar excise_tax regulations foundation regulations provides that an asset is used or held for use directly in carrying out a foundation’s exempt_purpose only if the asset is actually used by the foundation in carrying out the charitable educational or other similar purpose which gives rise to the exempt status of the foundation sec_53_4942_b_-1 of the foundation regulations provides that amounts paid to acquire or maintain assets which are used directly in the conduct of the foundation’s exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation’s exempt_activities sec_53_4943-10 of the foundation regulations provides that the term business holdings do not include any program-related investments as defined in sec_4944 sec_53_4944-3 of the foundation regulations provides that a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of the exempt purposes of a private_foundation a program-related_investment is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 --- relating to influencing_legislation and political activities sec_53_4944-3 of the foundation regulations provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation’s exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities revrul_69_572 c b held that a nonprofit organization which was created to construct and maintain a building for the exclusive purpose of housing and serving member agencies of a community chest is engaged in charitable activities and is exempt under sec_501 of the code office space in the building is leased at nominal rent to member agencies that are exempt under sec_501 and exclusively used by tenants in the performance of their respective charitable functions revrul_71_529 1971_2_cb_234 provides that an organization that is performing an essential function for charitable organizations for a charge that is substantially below cost is performing a charitable activity within the meaning of sec_501 of the code rev_rul 1975_1_cb_361 describes a private_foundation formed to further conservation education and the arts the foundation owns and maintains an island dedicated to preserve the natural ecosystems and historical and archaeological remains on the island that it has no residential use and access is limited to invited public and private researchers the ruling held that the island is being used directly to carry out the foundation’s exempt_purpose in the manner indicated in the regulations under sec_4942 and accordingly the foundation may exclude the value of the island in computing its minimum_investment_return under sec_4942 of the code analysis the property will constitute an asset used or held for use directly in carrying out your exempt purposes so that the fair_market_value of the property will be excluded in determining your minimum_investment_return under sec_4942 of the code in order to determine the amount of income a private_foundation must distribute to avoid the excise_tax under sec_4942 of the code it is necessary for a private_foundation to determine its minimum_investment_return a private_foundation's_minimum_investment_return generally is five percent of its assets with the exception of assets it uses directly to carry out its exempt_purpose whether a private_foundation uses an asset for its exempt_purpose is a question of fact your articles state that you were formed for general charitable purposes as described in sec_501 through holdings your wholly owned limited_liability_company which is treated as a disregarded_entity for federal_income_tax purposes you acquired land and will construct thereon a school building and other school-related structures when completed you will retain title to the property and will lease it to y at a nominal rate of dollar_figure a year for y’s exclusive use in operating a school and in furtherance of educational_purposes like the organization described in that revenue_ruling in leasing the property to y you revrul_71_529 provided that an organization that is performing an essential function for charitable organizations for a charge that is substantially below cost is performing a charitable activity are performing an essential function for a charitable_organization and by performing this function to y for a charge that is substantially below cost you are performing a charitable activity within the meaning of sec_501 of the code as such your acquisition of the land and construction of a school building and other improvements thereon for the exclusive use of y in its school operation is an exempt activity under sec_501 see also revrul_69_572 and revrul_75_207 because the property is used exclusively for exempt purposes described in sec_501 and sec_170 and in furtherance of your exempt purposes the fair_market_value of the property is therefore excluded in determining your minimum_investment_return pursuant to sec_4942 the amounts you expended through holdings your wholly-owned limited_liability_company and a disregarded_entity for federal_income_tax purposes in acquiring the land and constructing the improvements on the land including the school building football field parking lot and gymnasium which will compose the property will constitute qualifying distributions within the meaning of sec_4942 of the code sec_4942 of the code defines the term qualifying_distribution to mean any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 as discussed above we determined that the facts set forth in the ruling_request show that the property is used exclusively for exempt purposes described in sec_501 and sec_170 because the property is used in furtherance of exempt purposes described in sec_501 and sec_170 your expenditures through holdings to acquire the land and construct the school building and other school-related structures which compose the property constitute qualifying distributions for purposes of sec_4942 the property will constitute a program-related_investment within the meaning of sec_4944 of the code such that you will not be subject_to the tax under sec_4944 on investments which jeopardize the carrying out taxpayer's purposes a private_foundation that invests any amount that jeopardizes its exempt purposes will be subject_to tax imposed under sec_4944 of the code unless such amount is classified as program-related_investment sec_53_4944-3 of the foundation regulations provides that there are three specific characteristics that must be met in order to determine if an investment is a program related investment the first characteristic is that the investment’s primary purpose must be to accomplish one or more exempt purposes described in sec_170 sec_53_4944-3 provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation’s exempt_activities and the investment would not have been made but for the relationship between the investment and the accomplishment of the foundation’s exempt_activities you have invested your funds to acquire land on which you will construct a school building and other school-related structures which compose the property you will retain title to the property and lease it to y at a nominal rate of dollar_figure a year under an agreement that the property will be used exclusively as a school and in furtherance of educational_purposes because the property will be used for sec_170 purposes and in furtherance of your exempt purposes under sec_501 your ownership_interest in property meets the requirement for a program-related_investment in sec_53_4944-3 the second characteristic of an investment that must be met in order to determine if it is a program related investment is that no significant purpose of the investment is the production_of_income or the appreciation of property sec_53_4944-3 of the foundation regulations states that a relevant factor is whether for-profit investors would likely make the investment on the same terms as the private_foundation your lease of the property to y for use as a school and for a mere nominal rate of ten dollars a year indicates that you did not acquire the property for the production_of_income rather you have leased the property for your intended sec_170 purposes and in furtherance of your exempt purposes under sec_501 thus your ownership_interest in property meets the requirement for a program-related_investment in sec_53_4944-3 the third characteristic is that no purpose of the investment may be to accomplish one or more of the prohibited purposes described in sec_170 of the code sec_170 purposes are those of attempting to influence legislation or of participating in or intervening in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office you will lease the property to y under an agreement that contains a number of restrictive covenants concerning use of the property among them is your requirement that y must use the property exclusively for a christian school with no other permitted use without your prior written consent also y's operation of the school must be in compliance with your doctrinal statement which encompasses your mission in educating children in academics with the teachings of the gospel of christ because the property is used exclusively for exempt purposes described in sec_501 and sec_170 and there is no indication that you have permitted the use of the property for prohibited purposes described in sec_170 your ownership_interest meets the requirement for a program-related_investment in sec_53_4944-3 of the foundation regulations because the property qualifies as a program-related_investment within the meaning of sec_53_4944-3 of the foundation regulations and as such is not a jeopardizing investment under sec_4944 you will not be subject_to tax under sec_4944 the property will not constitute excess_business_holdings to you under sec_4 of the code sec_4943 of the code imposes a tax on a private foundation’s excess_business_holdings in a business_enterprise under sec_4943 the term excess_business_holdings refers to the holdings of a private_foundation in any business_enterprise which it would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings in such enterprise to become permitted holdings however sec_4943 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources also sec_53_4943-10 of the foundation regulations provides that the term business holdings does not include any program-related investments as defined in sec_4944 you will lease the property to y for a nominal amount of ten dollars a year because the property will provide you with a passive source_of_income your ownership of the property is not treated as excess business holding within the meaning of sec_4943 moreover since we find that the property will accomplish purposes described in sec_501 and sec_170 and as such qualifies as a program- related investment under sec_4944 the property will not constitute excess_business_holdings under sec_4943 pursuant to sec_53_4943-10 the charging of rent by holdings as described in the facts presented above will not endanger the classification of the property as property used or held for use directly in carrying out your exempt purposes for purposes of sec_4942 of the code relating to minimum_investment_return sec_4942 relating to qualifying distributions or sec_4944 relating to program-related investments through holdings your wholly-owned disregarded_entity you will enter into an agreement to lease the property to y or other public charity described in sec_501 of the code if cannot fulfill its obligations under the lease agreement to be operated as a school_facility in furtherance of educational and charitable purposes holdings will lease the property to y or other users at a nominal rental amount of ten dollars a year that an organization that is performing an essential function for charitable organizations for a charge that is substantially below cost is performing a charitable activity within the meaning of sec_501 of the code because your activity in connection with the lease of the property to y constitutes the conduct of a charitable activity for purposes of sec_501 and revrul_71_529 supra provide sec_170 the charging of rent by holdings will not endanger the classification of the property as used or held for use directly in carrying out your exempt purposes for purposes of sec_4942 sec_4942 and sec_4944 the amounts expended by holdings to acquire and construct the property will not constitute taxable_expenditures under sec_4945 of the code generally a private_foundation is taxed on any amount_paid or incurred as taxable_expenditures however any amount that a private_foundation pays or incurs for a purpose specified under c b of the code is not treated as a taxable_expenditure pursuant to sec_4945 sec_170 refers to religious educational charitable and other purposes described in sec_501 you will acquire and construct the property which will then be leased to y a sec_501 organization at a nominal rent of ten dollars a year for y's exclusive use as a school for educational_purposes under sec_501 revrul_69_572 supra holds that an organization’s activity of leasing its property at a nominal rent to charitable organizations described in sec_501 is a charitable activity because the property will accomplish exempt purposes under sec_501 and sec_170 the amounts expended to acquire the land and construct the improvements thereon will not constitute taxable_expenditures under sect ion d moreover since we find that your expenditures to acquire and construct the property constitute qualifying distributions under sec_4942 see ruling above your payment for the same will not be treated as taxable_expenditures under sec_4945 pursuant to sec_53_4945-6 of the foundation regulations the rents received by holdings will constitute rents_from_real_property within the meaning of sec_512 of the code and therefore will be excluded in determining your unrelated_business_taxable_income as an organization exempt under sec_501 of the code you are subject_to tax under sec_511 on your unrelated_business_taxable_income defined in sec_512 as gross_income derived from any unrelated_trade_or_business as defined in sec_513 that is regularly carried on the rental for a nominal amount here would not appear to constitute a trade_or_business with a profit_motive however if it did then sec_512 excludes from unrelated_business_taxable_income all rents_from_real_property under sec_1 b - c of the regulations rent from real_property does not include payments for the use or occupancy of rooms and other space where services are also rendered to the occupant generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only through holdings you will rent the property to y for a nominal rent of ten dollars a year neither you nor holdings will render any services within the meaning of sec_1_512_b_-1 of the regulations to y in connection with the maintenance of the property during the lease_term also the rents will not be subject_to tax under sec_512 even if there is acquisition_indebtedness with respect to the property as substantially_all of its use will be substantially related to the performance of your exempt_function under sec_514 therefore the rental payments you receive under the lease of the property to y will constitute rents_from_real_property within the meaning of sec_512 of the code that are excludable from the computation of unrelated_business_taxable_income under sec_512 rulings based on the foregoing and as requested we rule as follow the property will constitute an asset used or held for use directly in carrying out your exempt purposes so that the fair_market_value of the property will be excluded in determining your minimum_investment_return under sec_4942 of the code the amounts you expended through holdings your wholly-owned limited_liability_company and a disregarded_entity for federal_income_tax purposes in acquiring the land and constructing the improvements on the land including the school building football field parking lot and gymnasium which will compose the property will constitute qualifying distributions within the meaning of sec_4942 of the code the property will constitute a program-related_investment within the meaning of sec_4944 of the code such that you will not be subject_to the tax under sec_4944 on investments which jeopardize the carrying out of your purposes the property will not constitute excess_business_holdings to you under sec_4943 of the code the charging of rent by holdings as described in the facts presented above will not endanger the classification of the property as property used or held for use directly in carrying out your exempt purposes for purposes of sec_4942 of the code relating to minimum_investment_return sec_4942 relating to qualifying distributions or sec_4944 relating to program-related investments the amounts you expend through your wholly owned entity holdings to acquire and construct the property will not constitute taxable_expenditures under sec_4945 of the code the rents you receive through your wholly owned entity holdings under the lease of the property to y will constitute rents_from_real_property within the meaning of sec_512 of the code and therefore are excludable in determining your unrelated_business_taxable_income under sec_512 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
